Citation Nr: 1745733	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  11-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee.

2. Entitlement to a rating in excess of 10 percent for instability of the right knee.

3. Entitlement to a rating in excess of 20 percent for limitation of motion of the left knee.

4. Entitlement to a rating in excess of 10 percent for instability of the left knee.

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1974 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the Veteran's claim of entitlement to an increased disability rating for his service-connected post-operative impairment of the left knee (limitation of motion) and assigned a separate, 10 percent disability rating for instability of the right knee.  Although the statement of the case (SOC) listed only the left knee limitation of motion and right knee instability issues, ratings for all of the Veteran's right and left knee symptoms are for consideration in this appeal, as reflected on the cover page.

In November 2016, the Board remanded the case for further evidentiary development.  

A May 2017 decision granted a 10 percent rating for left knee instability 
effective from August 6, 2015.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating for the left knee disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to increased ratings for the left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


PRELIMINARY NOTE

As will be discussed in the remand portion of this decision, this case must be remanded because of non-compliance with the Board's November 2016 remand directive to provide the Veteran with a VA examination that includes the range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158.  Although the increased rating claims are being remanded, because the evidence of record supports a 10 percent rating for instability for both knees since July 27, 2008, it is 
beneficial to the Veteran to grant these ratings in this decision, and to remand the issues of entitlement to higher ratings for an additional examination.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the Veteran").  


FACTUAL FINDINGS

1. During VA treatment on July 27, 2008, the Veteran reported falling after his knees gave out.  The reviewing clinician noted instability in describing his musculoskeletal symptoms.  

2. Following a November 2008 VA examination, the examiner noted some mild medial instability of the right knee and anterior and lateral instability of the left knee.  Instability of the right and left knees has been noted since that time.  

3. The Veteran filed his claim of entitlement to an increased rating for his service-connected knee disabilities on August 12, 2008.






LEGAL CONCLUSIONS

1.  Since July 27, 2008, the criteria for a 10 percent rating for right knee instability 
have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

2.  Since July 27, 2008, the criteria for a 10 percent rating for left knee instability 
have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the earliest date within one year of the Veteran's August 12, 2008 claim that slight instability of the bilateral knees was present was July 27, 2008.  Instability of both knees has been noted since that time, including on the November 2008 and July 2012 VA examination reports.  

Therefore, the Board finds that 10 percent ratings for instability of the right and left knees are warranted since July 27, 2008.  Entitlement to ratings in excess of 10 percent are being remanded as discussed below.


ORDER

Since July 27, 2008, a 10 percent rating for instability of the right knee is granted. 

Since July 27, 2008, a 10 percent rating for instability of the left knee is granted.


REMAND

In November 2016 the Board remanded this case to afford the Veteran a new VA knee examination to comply with the Court's decision in Correia, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  Accordingly, the Board instructed the examiner to record the results of range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner was not able to conduct any required testing, he or she was required to specifically indicate that the testing could not be done.  

In May 2017 the Veteran underwent a VA knee examination.  The examiner recorded range of motion measurements in active motion and stated that there was no change in range of motion when tested passively.  He added that the Veteran reported pain during passive range of motion testing, which signifies pain when the joint is used in non-weightbearing.  However, the examiner did not report range of motion testing results in weight-bearing and nonweight-bearing, nor did he indicate that such testing could not be done.  

Given that the aforementioned VA examination did not report range of motion testing results in weight-bearing and nonweight-bearing, in accordance with the Board's prior remand directives and the Court's decision in Correia, remand is required to afford the Veteran a new VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance); Correia, 28 Vet. App. at 168-169.  

The TDIU claim is inextricably intertwined with the increased rating claims and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  The Board notes that in the prior remand, the Veteran was sent a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and requested to complete it.  The Veteran did not complete the form, forgoing an opportunity to submit evidence in support of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  On remand, the Veteran should be sent another VA Form 21-8940 and given another opportunity to complete the form.  Finally, the VA examiner should render an opinion concerning the functional effects of the Veteran's service-connected disabilities.

Updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from May 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Send the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and ask him to complete the form.

3. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right and left knee disabilities.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should provide an opinion as to the range of motion throughout the appeal period (since August 2007) of the left and right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected disabilities (depressive disorder, left knee instability and limitation of motion, right knee instability and limitation of motion, lumbar spine disk disease, right ankle, migraine headaches, shin splits, residuals of right 5th finger fracture, and tinea pedis) have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected disabilities on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


